Citation Nr: 0822458	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for supraventricular 
tachycardia, secondary to hypertension.

3.  Entitlement to service connection for lead poisoning.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for a left elbow 
disability, to include as secondary to a left shoulder 
disability.

9.  Entitlement to service connection for a right elbow 
disability, to include as secondary to a right shoulder 
disability.

10.  Entitlement to service connection for the residuals of 
an injury to the left hand and left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1959, and from November 1961 to October 1962, with additional 
service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
claims enumerated above.  

The issues of entitlement to service connection for a left 
knee disability, a right knee disability, a left shoulder 
disability, a right shoulder disability, a left elbow 
disability, to include as secondary to a left shoulder 
disability, a right elbow disability, to include as secondary 
to a right shoulder disability, and for the residuals of an 
injury to the left hand and left ring finger are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In February 1985, while on active duty training in the 
National Guard, the veteran was diagnosed with hypertension 
related to his duties as an in-flight refueling specialist.

2.  In September 2003, the veteran was diagnosed with 
supraventricular tachycardia secondary to his hypertension.

3.  The veteran has not been diagnosed with a disorder 
attributable to lead poisoning.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by active duty 
training.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).

2.  The veteran's supraventricular tachycardia is proximately 
due to or the result of his service-connected hypertension. 
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).

3.  A claimed disability attributable to lead poisoning was 
not incurred in or aggravated by the veteran's active 
service. 38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2007).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2007).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In this case, the veteran served on active duty from April 
1955 to July 1959, and from November 1961 to October 1962.  
He then had additional service as a member of the Air 
National Guard from April 1963 until his retirement in August 
1989.  This service consisted of both active duty training 
and inactive duty training.

A.  Hypertension 

The service medical records associated with the veteran's 
periods of active service from April 1955 to July 1959, and 
from November 1961 to October 1962 do not reflect complaints 
or diagnoses related to cardiovascular problems, including 
hypertension.  The veteran, however, contends that he 
developed hypertension as a result of his duties as an in-
flight refueling specialist in the Air National Guard, and 
that he is entitled to service connection for hypertension on 
the basis of his service in the National Guard.  

The record reflects that on February 8, 1985, after landing 
from a flight, the veteran reported to sick call complaining 
of symptoms related to elevated blood pressure that he 
attributed to the stresses of flying.  He stated that he was 
no longer able to fly, as a result of those symptoms.  
Examination at the time of his complaint revealed a blood 
pressure of 172/110.  Subsequent examinations revealed blood 
pressure that continued to be in the high abnormal range.  He 
was diagnosed with hypertension and was permanently grounded 
from flying on February 8, 1985.  He was prescribed 
medication for control of his blood pressure, with good 
results.  Significantly, clinical records dated prior to 
February 8, 1985, do not reflect diagnoses of hypertension.

Service records show that from July 1984 to July 1985, the 
veteran served 46 days of active duty training.  The specific 
dates on which the veteran served for active duty training 
purposes, however are not clear.  Given, however, that active 
duty training more commonly falls during the work week, 
rather than on the weekend, and that February 8, 1985, was a 
Friday, the Board finds that it is as likely as not the 
veteran was first diagnosed with hypertension while on active 
duty training rather than while on inactive duty training.

Having determined that the veteran was as likely as not on 
active duty training at the time he was initially diagnosed 
with hypertension, the Board finds that service connection 
for hypertension is warranted.  38 U.S.C.A. §§ 101(24), 106, 
1131.  This conclusion is additionally supported by comments 
in a November 2004 report of VA cardiovascular examination, 
in which the examiner discussed the relationship between that 
the veteran's development of hypertension and his prohibition 
from continuing in the position of a boom operator (in-flight 
refueling specialist) due to the stressful and demanding 
nature of the job, and a February 2005 letter from the 
veteran's treating physician in which the physician states 
that the veteran's hypertension developed as a result of his 
flying duties in the Air National Guard.

Resolving all doubt in favor of the veteran, as is required 
by law, the Board finds that entitlement to service 
connection for hypertension is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Supraventricular Tachycardia

The record reflects that in September 2003, the veteran 
sought emergency medical assistance for supraventricular 
tachycardia.  His history was considered to be significant 
for hypertension.  After medically aborting the veteran's 
tachycardia, the veteran was prescribed Cardizem in effort to 
prevent future paroxysms of supraventricular tachycardia.  In 
September 2004, the veteran again experienced paroxysmal 
supraventricular tachycardia

In a February 2005 letter submitted in support of the 
veteran's claims, the veteran's treating physician stated 
that he had been treating the veteran for persistently 
difficult to control hypertension for many years.  His 
hypertension had "clearly" caused him to experience 
paroxysmal supraventricular tachycardia.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the veteran's treating physician has 
determined that the veteran's supraventricular tachycardia is 
proximately due to or the result of his hypertension.  As the 
veteran's hypertension has been determined, by this Decision, 
to be related to his active duty training in the Air National 
Guard, the Board finds that service connection for 
supraventricular tachycardia secondary to hypertension is 
warranted.  38 C.F.R. § 3.303, 3.310.

As the preponderance of the evidence is in favor of the 
claim, service connection for supraventricular tachycardia, 
secondary to hypertension, is warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Lead Poisoning

The veteran contends that as a result of his duties both on 
active duty and in the Air National Guard, he was exposed to 
toxic levels of lead which resulted in lead poisoning.  
Specifically, he asserts that he developed lead poisoning as 
a result of exposure to jet fuel.  The veteran's service 
medical records do not reveal diagnoses of any disorder 
attributable to lead poisoning.  He additionally has not 
described what symptoms he believes are related to lead 
poisoning, and, more significantly, has not submitted any 
evidence demonstrating a current diagnosis of a disorder 
attributable to lead poisoning.

In this case, there is no evidence establishing a diagnosis 
of a disorder attributable to lead poisoning.  As no disorder 
attributable to lead poisoning has been diagnosed, service 
connection for lead poisoning must, necessarily, be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the statements and sworn testimony 
of the veteran and his wife asserting a relationship between 
his claimed lead poisoning and military service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. 
Derwinski, 2 Vet. App. 24 (1991) (although interest may 
affect the credibility of testimony, it does not affect 
competency to testify).  The veteran and his spouse are 
competent to report symptoms because that requires only 
personal knowledge, not medical expertise, as it comes to 
them through their senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  As lay persons, however, they are not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran and his spouse, and the 
treatment records, in light of the applicable law, and finds 
that the preponderance of the evidence is against the claim.  
As the weight of medical evidence fails to support the 
veteran's claim, the claim for service connection for lead 
poisoning must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004, May 2004, and 
April 2005, and  rating decisions in December 2004 and 
October 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension is granted.

Service connection for supraventricular tachycardia, 
secondary to hypertension, is granted.

Service connection for lead poisoning is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a left 
knee disability; a right knee disability; a left shoulder 
disability; a right shoulder disability; a left elbow 
disability, to include as secondary to a left shoulder 
disability; a right elbow disability, to include as secondary 
to a right shoulder disability; and for the residuals of an 
injury to the left hand and left ring finger.

First, private treatment records remain outstanding.  Private 
treatment records dated in December 2003 demonstrate that the 
veteran's arthritis was "now" being followed by Marvin 
Beard, M.D.,  Treatment records dated in September 2003 have 
been obtained from Dr. Beard.  Treatment records dated after 
September 2003, however, have not yet been associated with 
the claims file.  As these records have not yet been 
requested, and because VA is on notice that there are 
additional records that are pertinent to the veteran's claim, 
those records should be obtained.  

Next, with respect to the veteran's claims of entitlement to 
right and left knee disabilities, the record reflects that on 
April 3, 1986, the veteran reported to sick call complaining 
of pain in his right knee after vigorous walking while 
training for his fitness test.  Physical examination of the 
right knee revealed mild effusion and tenderness to 
palpation, with a palpable 1.5 centimeter rounded, slightly 
mobile mass on the lateral aspect of the knee.  The 
impression was mild traumatic arthritis versus tendonitis of 
the right knee, with possible ganglion cyst.  There are no 
other service treatment records referable to the right knee.  
On April 8, 1986, the veteran filed a federal claim of 
entitlement to compensation for an injury sustained while 
getting out of a truck.  His supervisor's report of the 
traumatic injury shows that the veteran was on duty at the 
time of the injury.  The supervisor's knowledge of the injury 
agreed with the veteran's description of the incurrence of 
the injury.  Private medical records associated with that 
claim, dated on April 8, show that the veteran was diagnosed 
with a probable tear in the right medial meniscus with 
possible osteochondritis dessicans, or chondromalacia of the 
medial articular surface of the knee, after complaining of 
twisting his knee in the process of stepping down from a 
truck on April 3, 1986.  Significantly, the veteran reported 
no prior history of injury to the right knee.  

The record reflects that the veteran served one day of active 
duty training, and 50 days of inactive duty training between 
July 12, 1985 and July 11, 1986.  The exact date on which he 
served for active duty training during this period is 
unclear.  Because the veteran served only one day of active 
duty training during that period, it appears more likely than 
not that the veteran was serving on inactive duty training 
when he reported to sick call on April 3, 1986.  Thus, in 
order to be entitled to service connection for his current 
right knee disability, the veteran must be found to have 
sustained a right knee injury while on inactive duty training 
on April 3, 1986, and his current disability must be found to 
be related to the injury sustained on that date.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran had 
not yet been afforded a VA examination of his right knee.  
Because the record reflects both treatment for the right knee 
while on inactive duty training in April 1986, and evidence 
of a current disability of the right knee, the Board finds 
that a VA examination and opinion addressing the etiology of 
his current right knee disability is necessary in order to 
fairly address the merits of his claim.  

With respect to the left knee, the veteran contends that he 
developed a disability of the left knee secondary to the 
injury sustained to the right knee in April 1986.  As the 
veteran has not yet been afforded a VA examination of the 
knee, the relationship between the veteran's current left 
knee disability and his right knee disability remains 
unclear.  Because the relationship remains unclear, the Board 
finds that a VA examination and opinion addressing the 
etiology of his current left knee disability is necessary in 
order to fairly address the merits of his claim.

Next, with regard to the veteran's claims of entitlement to 
service connection for right and left shoulder disabilities, 
the veteran contends that while he was refueling a jet in 
mid-air in October 1965, he sustained an injury of both 
shoulders when the jet under-ran the tanker, and the boom was 
broken off the tanker.  He asserts that his right shoulder 
injury was the more severe injury, and that he received 
private treatment for the right shoulder injury only.  The 
private treatment records associated with this injury have 
been determined to be unavailable.  The veteran's service 
records show that on flight examination in March 1966, the 
veteran reported a history of having sustained a right 
shoulder ligament strain in October 1965.  No complications 
or residuals of the injury were found in March 1966.  
Additionally, the remainder of the veteran's service 
treatment records are negative for complaints or diagnoses 
related to the shoulders.  The veteran's service records show 
that he served on inactive duty for training in October 1965.  
In support of his claim for service connection for his 
current shoulder disabilities, the veteran submitted a 
photograph of the tanker with the broken boom, and several 
statements written by fellow servicemen.  These statements 
corroborate the veteran's contention of having sustained a 
right shoulder injury in the October 1965 accident.  
Additionally, one of those statements was written by the 
serviceman who was responsible for transporting the veteran 
to the emergency room following this exact accident.  This 
statement is entitled to high probative weight.  As the 
veteran has provided a credible account of the accident in 
which he sustained an injury of the shoulders, and he has not 
yet been afforded a VA examination, the Board finds that a 
remand for a VA examination and opinion is necessary in order 
to fairly address the merits of his claim.  

Next, with respect to the veteran's claim of entitlement to 
service connection for the residuals of an injury to the left 
hand and ring finger, the record reflects that in September 
1981, while on inactive duty for training, the veteran 
injured his left hand and dislocated his left ring finger 
when working on an airplane because a ratchet got loose and 
caught his left hand.  Private medical evaluation in 
September 1981 revealed some swelling in the MP joint of the 
fourth finger and a lot of pain.  Examination otherwise 
demonstrated good functioning of the tendons and no abnormal 
deformity other than the swelling.  X-ray examination 
revealed no evidence of fracture.  The assessment was 
possible dislocation of the MP joint of the fourth finger.  A 
splint was applied to the fourth finger, and a report of the 
examination was sent to the Tennessee Air National Guard.  In 
this case, the veteran had not yet been afforded a VA 
examination of his left hand.  Because the record reflects 
both treatment for the left hand and ring finger while on 
inactive duty training in September 1981, and evidence of a 
current disability of the left hand and ring finger, the 
Board finds that a VA examination and opinion addressing the 
etiology of his current left hand and ring finger 
disabilities is necessary in order to fairly address the 
merits of his claim.  

Finally, with regard to the veteran's claims of entitlement 
to service connection for right and left elbow disabilities, 
to include as secondary to right and left shoulder 
disabilities, the Board finds that those claims are 
inextricably intertwined with the veteran's pending claims 
for service connection for right and left shoulder 
disabilities, as the resolution of those claims might have 
bearing upon the claims for service connection for right and 
left elbow disabilities.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
September 2003 from Marvin Beard, M.D.  
All attempts to secure those records 
must be documented in the claims 
folder.

2.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the etiology of his knee, 
shoulder, elbow, and left hand and ring 
finger disabilities.  The claims file 
must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should provide the rationale for the 
opinions provided.  If necessary, the 
examiner should reconcile the opinion 
with all other opinions of record.  The 
examiner should specifically opine as to 
the following:  

a.  Is it is as likely as not (50 
percent probability or greater) 
that any current disorder of the 
right knee is related to the 
veteran's period of service in the 
Air National Guard?  In this 
regard, the examiner should 
specifically opine as to whether 
the veteran's current right knee 
disability is related to the injury 
sustained on inactive duty training 
in April 1986.  

b.  Is it is as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left knee is related to the 
veteran's period of service in the 
Air National Guard?  In this 
regard, the examiner should 
specifically opine as to whether 
the veteran's current left knee 
disability is related to the injury 
sustained on inactive duty training 
in April 1986, or whether it is 
proximately due to or has been 
chronically worsened by his right 
knee disability.  

c.  Is it is as likely as not (50 
percent probability or greater) 
that any current disorder of the 
shoulders is related to the 
veteran's period of service in the 
Air National Guard?  In this 
regard, the examiner should 
specifically opine as to whether 
the veteran's current shoulder 
disabilities are related to the 
injury sustained on inactive duty 
training in October 1965.  
Additionally, with respect to the 
left shoulder disability, the 
examiner should comment as to 
whether it is as likely as not that 
the veteran's left shoulder 
disability is proximately due to or 
has been chronically worsened by 
his right shoulder disability.  

d.  Is it is as likely as not (50 
percent probability or greater) 
that any current disorder of the 
elbows is etiologically related to 
or is aggravated by the veteran's 
shoulder disabilities?  

e.  Is it is as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left hand or left ring finger is 
related to the veteran's period of 
service in the Air National Guard?  
In this regard, the examiner should 
specifically opine as to whether 
the veteran's current left hand and 
ring finger disabilities are 
related to the injury sustained on 
inactive duty training in September 
1981.  

If the veteran is unable to report for 
the examination for medical reasons, 
forward the claims file to an 
appropriate examiner for the purpose of 
obtaining the opinions requested above, 
based upon a review of the file.

3.  Then, readjudicate the veteran's 
claims for service connection for a 
knee disabilities, shoulder 
disabilities, elbow disabilities, and 
the residuals of an injury to the left 
hand and left ring finger.  If any 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow an appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


